Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The previous restriction requirement is hereby withdrawn. All claims are examined.
The abstract of the disclosure is objected to because  .  Correction is required.  See MPEP § 608.01(b).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  feature of “vector controller” as recited in claims 15,17 and 34 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, it is unclear what “a vector controller” comprises of? Is it shown in any of drawings?   It is also  unclear  how “prediction data” is obtained and what does it include?   Furthermore, it is unclear how “DC link” is interrelated and associated with “energy store”? 
In claim 16, it is unclear which devices are used for “determining a thermal resistance between the at least one semiconductor element and the cooling device”,“comparing the determined thermal resistance with a thermal reference resistance in a second comparison”; and “additionally determining the prediction data as a function of the second comparison” ? Are they shown in any of drawings?
In claim 17, it is unclear what “a vector controller” comprises of? Is it shown in any of drawings?  It is also  unclear  how “prediction data” is obtained and what does it include? Furthermore, it is unclear how “DC link” is interrelated and associated with “energy store”?  
In claim 18, it is unclear which devices are used for ”storing the temperature sensed in respect of the predefined load during the predefined cooling”? Are they shown in any of drawings?

In claim 21, it is unclear  what “an aging of the semiconductor module” and how it is  defined or obtained? 
In claim 22-23, it is unclear which devices are used for “determining the prediction data before an end of usability for the usability of the semiconductor module in normal use is reached”? Are they shown in any of drawings? Furthermore, it is unclear  how “prediction data” is obtained and what does it include?   
In claim 26, it is unclear which devices are  used for “outputting a load signal to set a maximum load of the at least one semiconductor module as a function of a difference between the sensed temperature and the comparison temperature” ? Are they shown in any of drawings?
In claim 27, it is unclear which devices are used for “outputting a load signal to set a maximum load of the at least one semiconductor module as a function of a difference between the determined thermal resistance and the thermal reference resistance”? Are they shown in any of drawings?
In claim 28-29, it is unclear which devices are used for “externally setting the field-forming current to normal operation of the electric machine”?
In claim 32, t is unclear how “DC link” is interrelated and associated with “energy store”?  
In claim 33, it is unclear how “DC link” is interrelated and associated with “energy store”?  

 	The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
 	The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
Searches were performed and no prior art was found to meet the limitations of claims 15-34. However, they are not allowed due to their deficiencies as mentioned in the current office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
             Ichikawa (Pat# 8325452) discloses a semiconductor device.
              Djonga et al (pat# 9236826) disclose Control Device And Method For Operating An Electrical Machine Driven By An Inverter.
              Soles (Pat# 10,720,852) disclose High Power Direct Current/alternating Current Inverter.
                Morris (Pat# 9,867,722) discloses Method For Estimating Degradation Of Electrical System Component, Involves Selectively Generating First Message Having Warning Generation On Interface Of Electrical System By Apparatus.
              Hirono (PG-Pub# 20040124808) discloses motor control system.
                


          Tsurumaru (Pat#10,175,275) disclose Semiconductor Integrated Circuit Device For Electronics Device, Has Temperature Prediction Calculation Circuit Which Includes Delay Circuit That Stores History Of Electric Power Values.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867